Citation Nr: 0901834	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for perianal warts, 
evaluated as non-compensably disabling prior to April 2005, 
as 30 percent disabling from April 2005 to March 1, 2008, and 
as non-compensably disabling from March 1, 2008.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left patella, (left knee 
disability).

3.  Entitlement to a compensable evaluation for removal of 
tumor mass, right shoulder scar, (right shoulder scar).  

4.  Entitlement to a rating in excess of 10 percent for right 
shoulder adhesive capsulitis with contracture of the right 
shoulder status post multiple surgeries on the right 
shoulder, (right shoulder disability). 

5.  Entitlement to an increased rating for removal of the 
meniscus the right temporomandibular joint, (right jaw 
disability), currently evaluated as 10 percent disabling, to 
include the issue of a compensable rating prior to May 2005.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
December 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.  


FINDINGS OF FACT

1.  Prior to April 2005, the veteran's perianal warts were 
not productive of impairment of sphincter control with 
constant slight, or occasional moderate leakage.  

2.  From April 2005 to March 2008, the evidence fails to show 
extensive leakage or fairly frequent involuntary bowel 
movements.

3.  After March 1, 2008, the veteran's perianal warts are not 
shown to be productive of impairment of sphincter control 
with constant slight, or occasional moderate leakage. 

4.  The veteran has range of motion in his left knee from 0 
degrees to more than 100 degrees.

5.  The objective medical evidence fails to show any left 
knee instability.

6.  The evidence fails to show either nonunion of the 
veteran's right clavicle with loose movement, or dislocation 
of the clavicle.

7.  The veteran has pain free flexion in his right shoulder 
to more than 160 degrees and pain free abduction to more than 
135 degrees.

8.  The evidence fails to show that the veteran's superficial 
shoulder scar is either poorly nourished with repeated 
ulceration or is tender, and painful on objective 
demonstration.

9.  The medical evidence shows that the scar on the veteran's 
shoulder covers less than 6 square inches, is stable, and is 
not painful on examination. 

10.  The medical evidence shows that the scar on the 
veteran's right shoulder does not limit the functioning of 
his shoulder.  

11.  The evidence fails to show any mandibular bone loss, 
malunion of the mandible, or nonunion of the mandible.  

12.  Prior to May 2005, the evidence failed to show 
limitation of motion or function of the veteran's TMJ on the 
right side.  

13.  In May 2005, it was shown that the inter-incisal motion 
was to 36 mm.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for perianal warts 
prior to April 25, 2005 are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Codes (DCs) 7332, 7335 (2008).

2.  The criteria for a rating in excess of 30 percent rating 
for perianal warts from April 26, 2005 to April 30, 2008 were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Codes (DCs) 7332, 7335 (2008). 

3.  The criteria for a compensable rating for perianal warts 
after March 1, 2008 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 
(DCs) 7332, 7335 (2008).

4.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 
5260, 5261 (2008).

5.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5201, 5203 (2008).

6.  The criteria for a compensable rating for right shoulder 
scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805, 7819 (as in effect in 2002 and since).

7.  The criteria for a compensable rating for right jaw 
disability prior to May 2005, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, DCs 
9902-9905 (2008).

8.  The criteria for a rating in excess of 10 percent for 
right jaw disability from May 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.150, DCs 9902-9905 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Perianal Warts

At the outset of his appeal, the veteran was receiving a 
noncompensable rating for his perianal warts under 38 C.F.R. 
§ 4.114, DCs 7332 and 7335.  The veteran's noncompensable 
rating was initially continued by a rating decision in 
February 2003, which he appealed.  In a May 2005 rating 
action, the evaluation was increased to 30 percent, effective 
in April 2005, and in a December 2007 rating action, the 
evaluation was reduced to a non-compensable level, effective 
from March 1, 2008.  

Ratings for perianal warts are based on impairment of 
sphincter control.  A noncompensable rating is assigned when 
the impairment is healed or slight, without leakage.  A 10 
percent rating is assigned when there is constant, slight, or 
occasional moderate leakage.  A 30 percent rating is assigned 
with occasional involuntary bowel movements, necessitating 
wearing of pad; and a 60 percent rating is assigned when 
there is extensive leakage and fairly frequent involuntary 
bowel movements.

Compensable Rating Earlier than April 2005

The veteran underwent a VA examination in September 2002, 
where he reported having intermittent problems with 
constipation and he stated that he lost sphincter control 
several times a week and would contaminate his clothing with 
fecal leakage from the rectal area.  The veteran also 
reported that he would occasionally wear a pad for protection 
of his clothing if he was going out for a long period of 
time.  The veteran reported no further recurrence of perianal 
warts and no additional surgery.  The examination of the 
rectal area found no tissue loss or keloid development, and 
the veteran's sphincter tone was described as within normal 
limits.  No contamination of the veteran's undergarments was 
noted, but the examiner indicated that the history "was 
pretty significant for fecal leakage."  

In a VA treatment session in March 2003, the veteran 
complained that he had intermittent bleeding after bowel 
movements if his diet did not consist of soft foods, but 
there was no entry in the record confirming the presence of 
even slight leakage.

The veteran was hospitalized for psychiatric reasons for a 
month between December 2003 and January 2004, at which time 
he denied any bowel incontinence.  Likewise, there is no 
documentation in these records of any leakage.  Subsequent 
records show  the veteran reported that the removal of the 
perianal warts had scarred his anal area, and now he bleeds 
when he has a hard stool movement, such that he cannot eat 
solid foods, but they again contain no documentation of 
actual leakage being present.  

Since the extensive medical record fails to document any 
leakage from the rectum, the Board does not consider any 
contentions of such leakage credible.  In view of this, the 
criteria for a compensable evaluation for the disability at 
issue prior to April 2005 have not been met, and this aspect 
of the appeal is denied.  

Ratings from April 2005 to March 2008; and after March 2008

The veteran underwent a VA examination in April 2005 at which 
his only complaint was some occasional rectal bleeding.  It 
was recorded in the history that the veteran had mild fecal 
leakage which required the use of pads daily, and that the 
veteran had an involuntary stool approximately once a week.  
The examiner indicated that there was fecal substance on the 
external exam of the anus.  

Based on this examination, the veteran's rating was increased 
to 30 percent, because of the reference to involuntary stool 
which required the wearing of pads daily.  A 60 percent 
rating is not warranted, because neither extensive leakage 
nor fairly frequent involuntary bowel movements is shown.  

Thereafter, no record documents the presence of any leakage.  
In this regard, the veteran appeared for a pertinent VA 
examination in June 2007.  At that time, the veteran 
mentioned rectal bleeding, and constipation, but denied 
diarrhea.  The veteran also stated that he experienced 
incontinence, occasional moderate leakage, and that he was 
required to wear pads.  Although the veteran refused a 
digital rectal exam (DRE), the examiner nevertheless observed 
there were no hemorrhoids or rectal prolapse present, and 
while he did note there was fecal staining on the veteran's 
underwear, there was no mention of observing any pad, or 
other signs of actual leakage on the veteran's person.  The 
absence of any mention in any record of a medical 
professional's observation of actual leakage, and here where 
the veteran reports having to wear pads, but was not at 
examination, leads to the conclusion the veteran's report of 
pertinent symptoms is not credible, and that the impairment 
at issue is not productive of constant slight, or occasional 
moderate leakage.  Therefore, the criteria for a compensable 
evaluation after March 2008 are not met.  

Left Knee

The veteran's left knee disability is currently evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, DC 5260.  Under this code, a noncompensable rating 
is assigned when flexion of the leg is limited to 60 degrees; 
a 10 percent rating is assigned when flexion is limited to 45 
degrees; and a 20 percent rating is assigned when flexion is 
limited to 30 degrees.  Under DC 5261, a noncompensable 
rating is assigned when extension of the leg is limited to 5 
degrees; a 10 percent rating is assigned when extension of 
the leg is limited to 10 degrees; and a 20 percent rating is 
assigned when extension is limited to 15 degrees.

At a VA examination in September 2002, the veteran 
demonstrated range of motion in his left knee from 0 to 135 
degrees, which the examiner indicated was essentially normal.  
No crepitus or inflammatory process was noted.  The examiner 
indicated that the veteran was limited in his left knee by 
pain, and the veteran complained of increased fatigability.

At a VA examination in April 2005, the veteran demonstrated 
range of motion from 0 to 120 degrees, and the examiner 
indicated that pain began at about 115 degrees of flexion.

At both VA examinations the veteran demonstrated range of 
motion in his knee which greatly exceeds the limitation 
required for a compensable rating.  VA treatment records were 
reviewed, but they fail to show any range of motion 
measurements.  As such, the evidence fails to show limitation 
of motion that is sufficient to warrant a rating in excess of 
10 percent.

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the medical evidence fails to show 
additional limitation of motion due to the aforementioned 
factors.  At his VA examination in 2002, the veteran 
complained of pain and decreased endurance in his left knee; 
and he stated that aggravating factors included squatting, 
repetitive motion, and prolonged standing.  The veteran also 
reported having increased fatigability and lack of endurance.  
A second VA examination was conducted in April 2005 to 
evaluate these specific concerns.  The veteran indicated that 
pain was his main limiting factor and it increased with 
activity (and would decrease upon resting).  The veteran 
denied any loss of strength in his left knee following 
repetitive motion.  Objective testing showed that the veteran 
did have pain on flexion of the left knee, but it began at 
115 degrees, which greatly exceeds the 45 degree limitation 
required for a compensable rating.  Testing also showed no 
additional loss of motion or function with repetitive motion.  
As such, an additional rating is not warranted based on 
functional loss.

A separate rating must also be considered based on 
instability of the knee under 38 C.F.R. § 4.71a DC 5257.  
Under this diagnostic code, a 10 percent rating is assigned 
for slight impairment of the knee involving either recurrent 
subluxation or lateral instability; while a 20 percent rating 
is assigned for either moderate subluxation or moderate 
lateral instability.  However, a review of the medical 
evidence fails to show that the veteran has instability in 
his left knee.  

At his VA examination in September 2002 the veteran reported 
occasional giving way, and stated that he occasionally wore a 
splint on his left knee, but did not wear it on a routine 
basis, and only wore it when he was going to stand for a 
prolonged period of time.  The examiner indicated that there 
was no alteration in the veteran's gait, which was normal 
with good foot propulsion; and the examiner found that the 
veteran's knee was stable.

At his VA examination in April 2005, the veteran denied any 
instability or giving way; and he stated that he did not wear 
a brace.  The examiner found that the veteran had no 
instability to varus or valgus stress, and no instability on 
Lachman's anterior and posterior drawer testing.  The 
examiner also noted that there was no patella instability.

As such, without current medical evidence of either 
instability or subluxation, a higher rating is not available 
under this rating code.

As noted above, the medical evidence of record fails to 
demonstrate even noncompensable limitation of motion with 
regard to the veteran's left knee, and no objective evidence 
of knee instability has been presented.  As such, the 
criteria for a rating in excess of 10 percent have not been 
met, and the veteran's claim is therefore denied. 

Right Shoulder

The veteran had a benign tumor removed from the right 
scapular area which took several surgical procedures to 
accomplish.  His shoulder disability is service connected 
under both an orthopedic code (rated at 10 percent under 
38 C.F.R. § 4.71a, DC 5203) and under a skin/scar code for 
the tumor removal (rated as non compensable under 38 C.F.R. 
§ 4.118, DC 7819).  

Under 38 C.F.R. § 4.71a DC 5203 for impairment of either the 
clavicle or scapula, a 10 percent rating is assigned when 
there is either malunion of the clavicle/scapula, or nonunion 
without loose movement; while a 20 percent rating is assigned 
when there is nonunion with loose movement, or when there is 
dislocation.

Alternatively, a rating in excess of 10 percent could be 
assigned based on limitation of motion of the arm under 
38 C.F.R. § 4.71a, DC 5201.  Under this criterion, a 20 
percent rating is assigned when the range of motion of the 
dominant arm is limited to shoulder level; while a 30 percent 
rating is assigned when the range of motion of the dominant 
arm is limited to midway between the side and shoulder level.

The veteran underwent a VA examination in September 2002 at 
which his main shoulder problem was noted to be crepitus.  
The veteran reported having tingling sensation to the right 
lateral aspect of his forearm and weakness in his right hand.  
However, the examiner indicated that no neurological deficits 
were found as the veteran was able to differentiate between 
dull and sharp sensation in both hands. The veteran also 
indicated that he had some shoulder pain which was 
precipitated by weightlifting and working with things above 
his head.  However, range of motion testing showed that he 
had flexion to 165 degrees and abduction to 135 degrees in 
his right shoulder.

In March 2004, the veteran indicated that the since the 
removal of the tumor mass from his right shoulder he did not 
have full strength in his shoulder.

In April 2005, the veteran underwent a second VA examination 
at which he complained about stiffness and pain.  The veteran 
denied any swelling, heat, redness, instability, or giving 
way.  The veteran indicated that after repetitive use of the 
shoulder, he had some pain and weakness.  However, the 
examiner found that the veteran was able to complete all of 
his activities of daily living despite the shoulder pain.  
There was no atrophy or deformity of the shoulder.  The 
veteran had flexion from 0-170 degrees with pain beginning at 
165 degrees; abduction to 150 degrees, with pain beginning at 
140 degrees; and 5/5 strength in his biceps and triceps.

VA treatment records fail to show any specific treatment of 
the veteran's shoulder; and neither VA examination indicated 
that the veteran had either nonunion of the clavicle/scapula 
with loose movement, or dislocation.  Additionally, the 
veteran specifically denied any instability or giving way at 
his most recent VA examination.

As noted above, a rating in excess of 10 percent could be 
assigned based on limitation of motion of the arm.  However, 
the medical evidence of record fails to show that the range 
of motion of the veteran's right arm is limited to shoulder 
level.  At his first VA examination, the veteran had flexion 
to 165 degrees and abduction to 135 degrees; and at his 
second VA examination the veteran demonstrated flexion to 170 
degrees and abduction to 140 degrees.  As such, the veteran 
fails to meet the criteria for a schedular rating in excess 
of 10 percent for his right shoulder.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the medical evidence fails to show additional limitation of 
motion due to the aforementioned factors.  At his VA 
examination in April 2005, the veteran indicated that after 
repetitive use of the shoulder, he had some pain and 
weakness.  However, the examiner found that the veteran was 
able to complete all of his activities of daily living 
despite the shoulder pain, and after specific testing in this 
regard, there was no increase in pain and the range of motion 
remained the same.  There was also no atrophy or deformity of 
the shoulder, the veteran had 5/5 strength in his biceps and 
triceps, and while the veteran had pain in his shoulder, it 
began at 165 degrees of flexion and 140 degrees of abduction, 
both of which greatly exceed shoulder level.  

As such, a rating in excess of 10 percent for the orthopedic 
manifestations of the veteran's right shoulder disability is 
denied.

While a higher rating is not available based on the 
orthopedic manifestations of the veteran's right shoulder 
disability, a rating must also be considered for the surgical 
scarring on his right shoulder.  

At the time the veteran filed his claim, 10 percent ratings 
were assigned for scars not affecting the head, face or neck 
that were superficial and either poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, DCs 7803, 7804.  Ten 
percent was the highest ratings available under these codes.

Days after the veteran submitted his claim, the regulations 
for rating disabilities of the skin were revised.  This was 
made effective August 30, 2002.  67 Fed. Reg. 49,596 (July 
31, 2002).  Under the revised criteria, 10 percent ratings 
are assigned for scars, not affecting the head, face, or 
neck, that 1) are deep and cover an area exceeding 6 square 
inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); 2) cause limited motion and 
cover an area exceeding 6 square inches; 3) are superficial, 
do not cause limited motion, and cover an area of 144 square 
inches or greater (a superficial scar is one not associated 
with underlying soft tissue damage); 4) are superficial and 
unstable (an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar); or 
5) are superficial and painful on examination.  See 38 C.F.R. 
§ 4.118, DCs 7802, 7803, 7804.  Again, 10 percent is the 
highest rating available under these codes for scars other 
than of the head, face, or neck; unless the scar was either 
deep or caused limitation of motion and covered an area 
exceeding 12 square inches.

At the veteran's VA examination in September 2002, the 
examiner measured the veteran's shoulder scar to be 
6.5x1.5cm.  There was no tissue loss or depression noted; and 
neither adherence to the scar, nor discomfort from the scar, 
were seen.

At the veteran's VA examination in April 2005, the scar 
measured approximately 7x1cm.  The scar was nontender and 
well-healed with no underlying fluctuans around the scar.  
The skin around the scar appeared normal.  There was no 
elevation or depression of the surface contour.  The scar was 
superficial, and it did not limit the function or motion of 
the veteran's shoulder.

With regard to the criteria in effect at the time the veteran 
filed his claim, the evidence shows that the veteran's 
shoulder scar is superficial, but the evidence fails to show 
that it is either poorly nourished, with repeated ulceration 
(as the April 2005 examination indicated that the scar was 
well-healed); or is superficial, tender, and painful on 
objective demonstration (as no pain was noted on either VA 
examination).

With regard to the revised regulations, the evidence 
similarly fails to show that a compensable rating is 
warranted, as the medical evidence shows that the scar on the 
veteran's shoulder covers less than 6 square inches (it 
measured 7x1cm), is stable (the scar was described as well-
healed with no underlying fluctuans around the scar), is not 
painful on examination (no such finding was reported), and 
did not limit function (as was specifically found on the 
April 2005 examination).  Therefore the criteria for a 
compensable rating for a scar have not been met under either 
version of the rating criteria, and the veteran's claim is 
denied.

Right Jaw

When initiating his claim, the veteran's jaw disability was 
evaluated as non-compensably disabling.  In May 2005, the  
rating was increased to 10 percent, effective May 2005, the 
date of a VA examination.

The veteran's jaw disability is currently rated under 
38 C.F.R. § 4.150, Diagnostic Code 9905 for limited motion of 
the temporomandibular articulation.  Under this code, a 10 
percent rating is assigned when the inter-incisal range of 
motion is limited to between 31 and 40 mm; while a 20 percent 
rating is assigned when it is between 21 and 30 mm.  A 10 
percent rating may also be assigned when the range of lateral 
excursion is limited to between 0 and 4 mm.

Compensable rating earlier than May 2005

The veteran underwent a VA examination in September 2002 at 
which it was noted that the veteran had fractured his right 
jaw while boxing in service.  The veteran reported that his 
lower jaw was now out of line and caused tension in his right 
temple, as well as popping and clicking on the right side of 
his face.  The examiner found that there were no tender 
muscles of mastication on palpation.  The veteran initially 
only opened his mouth about 15 mm or so; however, when the 
examiner did the intraoral examination later, the veteran was 
able to open his mouth to more than 40 mm without difficulty.  
It was also noted that the veteran was able to move his mouth 
from side to side.  In summation, the examiner found that the 
veteran had no loss of motion; he was missing 6 teeth, but 
none of the missing teeth were the result of trauma; and 
there was no bone loss of mandible, maxilla, or hard palate.  
The examiner opined that no sequelae were noted as a result 
of the veteran's in service fracture.  There was also no loss 
of masticatory function.

In March 2004, the veteran indicated that since his jaw 
surgery he heard clicking in his left ear and he could only 
open his mouth so far which caused problems eating.  VA 
treatment records are otherwise silent regarding treatment of 
the veteran's jaw and teeth.

As such, the evidence fails to show that the criteria for a 
10 percent rating were met prior to May 2005.  The VA 
examination found no bone loss involving the mandible; and 
there was no indication of any loss of masticatory function.  
While veteran reported only being able to open his mouth so 
far, and initially only opened it 15mm at his VA examination, 
subsequent intraoral testing revealed that the veteran was 
able to freely open to more than 40 mm without difficulty; 
and the examiner found that the veteran did not have any loss 
of motion in his jaw.  Therefore, a compensable rating prior 
to May 2005 is denied.

Rating in excess of 10 percent

The veteran underwent a VA examination in May 2005 at which 
he reported occasionally having a click on the right side of 
his mouth.  The veteran was able to open his mouth 36mm with 
variable deviation on opening.  No muscles of mastication 
were tender to palpation and the veteran had protrusive and 
lateral motion within normal limits.  X-rays of the veteran's 
jaw were essentially normal.  The examiner found no loss of 
motion or loss of masticatory function. No teeth were missing 
as the result of trauma.  The range of motion of the jaw was 
within normal limits.  There was also no bone loss with 
regard to the mandible, maxilla, or hard palate.

Based on this examination, the veteran was assigned a 10 
percent rating, as it was determined that he was only able to 
open his mouth 36mm.  However, there is no evidence that a 
rating in excess of 10 percent is warranted.  To get a higher 
rating, the veteran would have to show that his 
temporomandibular articulation was limited in the inter-
incisional range to 30 mm, which was specifically not shown.  
The examination also failed to show loss of approximately 
one-half of the mandible as the examiner indicated that there 
was no bone loss of the mandible noted.  Diagnostic Code 
9902.  There was also no indication of any nonunion or 
malunion of the mandible, as the examiner found that here was 
no loss of masticatory function.  Diagnostic Code 9903, 9904.  

VA treatment records fail to describe any treatment of the 
veteran's teeth or jaw.

As such, the criteria for a rating in excess of 10 percent 
have not been met in the case of the veteran's right jaw 
disability, and his claim is therefore denied.






II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by a letter dated in 
May 2008 which addressed all of the requirements of Pelegrini 
II, Dingess, and Vazquez, and any defect concerning the 
timing of the notice requirement was harmless error.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006).

Private and VA treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to report.

Under these circumstances, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

A compensable rating for residuals of perianal warts prior to 
April 26, 2005 is denied.  

A rating in excess of a 30 percent rating for residuals of 
perianal warts from April 26, 2005 to April 30, 2008, is 
denied.

A compensable rating for residuals of perianal warts after 
March 1, 2008, is denied.  

A rating in excess of 10 percent for a left knee disability 
is denied.

A compensable rating for the removal of a tumor mass from the 
right shoulder is denied.

A rating in excess of 10 percent for a right shoulder 
disability is denied. 

A rating in excess of 10 percent for the residuals of the 
removal of the meniscus from the right TMJ, to include a 
compensable rating prior to May 2005, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


